Citation Nr: 1752946	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  14-06 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified before the undersigned at a videoconference hearing held in March 2017.  A transcript of the hearing has been associated with the Veteran's claims file.

The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has recharacterized the issue on appeal to allow for consideration of any diagnosed psychiatric disability.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A January 1981 Board decision denied service connection for a nervous disorder.

1.  A February 2006 rating decision continued the denial of service connection for psychiatric disability; the Veteran neither appealed the decision, nor submitted new and material evidence within a year.

3.  The evidence added to the record since the February 2006 rating decision is new and material and raises a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disorder.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim that has been denied in an unappealed Board or rating decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104, 7105 (West 2014).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

"New evidence" is evidence that has not previously been reviewed by VA adjudicators.  "Material evidence" is existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  There is a low threshold for reopening claims.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Board must review all of the evidence submitted since the last final disallowance of the claim on any basis in order to determine whether the claim may be reopened.  Hickson v. West, 12 Vet. App. 247 (1999).

The Veteran's claim for service connection for a nervous condition was initially denied in a January 1981 Board decision.  The Board had denied the Veteran's claim after finding the Veteran's nervous disorder was diagnosed in service and by the Veterans Administration following service as a personality disorder.  The Board found that manifestations of such disability, while service, were in fact a developmental or congenital condition and not an acquired psychiatric disease for which service connection might be granted.  The Board acknowledged that while the presence of a psychosis was questioned in late 1978 and early 1979, only a personality disorder was evidenced on examination in November 1979.  The Board concluded that an acquired psychiatric disability was not incurred in or aggravated by service and that the personality disorder diagnosed in service was not a disease or injury within the meaning of applicable legislation providing compensation benefits.  

In June 2005, the Veteran requested that his claim be reopened.  The issue was characterized as a personality disorder (claimed as mental health disorder), and in February 2006, the RO denied the claim, finding there was no new and material evidence submitted.  Relevant evidence at the time of the February 2006 rating decision included service treatment records (STRs), a November 1979 VA examination, an August 1978 report from R.H., a psychologist, various clinical documents along with a petition for the Veteran's admission to hospital facilities received in January 1979, statement from the Flint Mental Health center that noted the Veteran was last seen in September 1978, and the Veteran's statements.  The Veteran did not appeal the February 2006 rating action.

Pertinent evidence added to the record since the February 2006 rating decision include additional VA treatment records, to include a June 2011 diagnosis of mood disorder, and additional clinical documents in June 1979 supporting the petition for the Veteran's admission to mental hospital facilities.  These clinical documents included a provisional diagnosis of psychosis in remission.  

The Board finds that the Veteran's VA treatment records that included a June 2011 diagnosis of mood disorder, as well as additional clinical documents that showed a 1979 provisional diagnosis of psychosis in remission are new in that they have not been previously considered, and are material, as they suggest at least the possibility of relationship between his psychiatric disorder to his military service.  As described, this evidence is not cumulative or redundant of the evidence previously of record, and raises a reasonable possibility of substantiating the claim.

Accordingly, the claim for service connection for an acquired psychiatric disorder is reopened.


ORDER

New and material evidence has been presented, and the claim of entitlement to service connection for an acquired psychiatric disorder is reopened; to that extent only, the appeal is allowed.


REMAND

The Board notes that a review of the Veteran's STRs shows that during his February 1977 enlistment report of medical history, the Veteran had indicated he experienced, or had experienced "nervous trouble of any sort."  However, during the February 1977 enlistment report of medical examination, the Veteran was noted as normal upon clinical evaluation, to include his "psychiatric" condition.  As such, the Veteran is presumed sound at service entrance.  

The Veteran's STRs show that in May 1978, there was a psychiatric evaluation because the serviceman had reported that he developed problems in adjusting to the Air Force and had severe problems with his self-concept and in dealing with pressures in the environment.  In the Veteran's June 1978 separation report of medical history, the Veteran had indicated he experienced, or had experienced "depression or excessive worry."  Within one year from separation, the Veteran sought treatment through mental health services and was subsequently admitted into mental hospital facilities.  

Since the Veteran's November 1979 VA examination, the Veteran has not been provided another VA psychiatric examination.  In light of evidence to include notes of psychiatric-related issues during active service, a June 2011 diagnosis of mood disorder, and the fact that an etiological opinion regarding any of the Veteran's current psychiatric disorders have not been provided, a remand for a VA examination is warranted.  

Additionally, during the March 2017 Board hearing, the Veteran reported there were additional treatment records from prisons he was previously incarcerated in that needed to be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any pertinent records adequately identified by the Veteran, to include any outstanding VA treatment records and any prison treatment records during the Veteran's periods of incarceration.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. 

2.  Thereafter, schedule the Veteran for a VA examination with a psychiatrist to determine the nature and etiology of any current psychiatric disability.  The examiner must review the claims file and must note that review in the report.  The examiner should answer the following:

a)  Identify all psychiatric diagnoses present, including those indicated by clinical records on file.

b)  For any currently diagnosed psychiatric disability, to include mood disorder, the examiner should express an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such psychiatric disability is related to service.  

The examiner should provide a complete rationale for all conclusions.

2.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


